                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON                                       CIVIL ACTION
         Plaintiff
                                                            N0.18-2070
               v.

TARGET ADVANCE LLC
         Defendant

NITZA I. QUINONES ALEJANDRO, J.                                                   APRIL 16, 2019

                               MEMORANDUM OPINION
INTRODUCTION

       Before this Court is Defendant Target Advance LLC's ("Defendant") motion to dismiss

Plaintiff James Shelton's ("Plaintiff') amended complaint, based on a lack of constitutional

standing and/or prudential standing under Federal Rule of Civil Procedure ("Rule") 12(b)(l) and

12(b)(6). [ECF 21]. Plaintiff has opposed the motion. [ECF 22]. Plaintiffs amended complaint

was brought under the Telephone Consumer Protection Act ("TCPA"), 47 U.S.C. § 227, and seeks

damages based on allegations that Defendant placed automatic dialed sales calls to a cellphone

number used for both personal and business matters. [ECF 13]. Because Defendant's motion to

dismiss and Plaintiffs response both presented matters outside the operative pleadings, this Court

entered an Order advising the parties that, pursuant to Rule 12(d), the motion to dismiss would be

treated as a motion for summary judgment under Rule 56, [ECF 23], and allowing the parties to

file supplemental briefs, which they did. [ECF 24, 25]. For the reasons set forth, Defendant's

motion is granted, in part, and denied, in part.
BACKGROUND

        In the amended complaint, Plaintiff asserts causes of action for the negligent and

knowing/willful violations of: (1) Title 47 U.S.C. § 227(b)(l)(A)(iii)'s prohibition against ATDS

calls to cellular telephone numbers (Counts I & II); (2) Title 47 U.S.C. § 227(c)(3)(F)'s prohibition

against sales calls to telephone phone numbers listed on the National Do Not Call Registry (Counts

III & IV); (3) Title 47 C.F.R. § 64.1200(d)(l)'s requirement that entities making telemarketing

calls have a written policy, available upon demand, for maintaining a do-not-call list (Counts V &

VI); and (4) Title 47 C.F.R. § 64.1200(d)(3)'s requirement that entities making telemarketing calls

honor residential telephone subscribers' requests to not call them (Counts VII & VIII). Plaintiff

alleges that he received ten calls from Defendant, nine of which were made using an automatic

dialing system ("ATDS"), to a phone number he had listed on the National Do Not Call Registry.

        Once a motion to dismiss is converted into a motion for summary judgment, this Court

must consider the evidence and supported relevant facts in the light most favorable to the non-

moving party, here, Plaintiff. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986);

Galena v. Leone, 638 F.3d 186, 196 (3d Cir. 2011). Having done so, the relevant facts in this

matter are summarized as follows: 1

                Plaintiffs cellphone number (the "Phone Number") has been listed on the
        National Do Not Call Registry since 2015. Plaintiff uses the Phone Number for
        personal matters and for a business he owns called Final Verdict Solutions, which
        is in the judgment collection business and has been registered with the
        Commonwealth of Pennsylvania since March 2016. On its website, Final Verdict
        Solutions advises telemarketers that the Phone Number does not wish to receive
        their calls, and that they will be sued if they call it. Final Verdict Solutions has
        "successfully recovered approximately 30 judgments totaling more than $100,000,"
        and has "outstanding judgment receivables currently worth more than $600,000."
        Plaintiff has filed no fewer than 29 civil actions seeking relief under the TCP A.


        These facts are derived from the parties' respective briefs and submissions. While most of the facts
material to Defendant's motion are undisputed, where disputed, such disputes are noted and, if material,
construed in Plaintiff's favor.

                                                     2
                Defendant is in the business of providing business loans and merchant cash
        advance services. Defendant uses an ATDS to increase the efficiency of its sales
        staffs telephone marketing.

                Plaintiff received at least ten telemarking calls to the Phone Number from
        Defendant, during which "a scripted sales pitch about business loans and/or
        merchant cash advance services" was made. At the beginning of those calls,
        Plaintiff alleges that he heard a distinctive "bloop" noise, followed by a pause, after
        which a representative came on the line. Plaintiff alleges that based on his
        experience, an ATDS was used. Plaintiff feigned interest in the services being
        advanced in order to ascertain the identity of the caller. Once Plaintiff so identified
        Defendant, he requested verbally, and later in writing via email, that Defendant
        cease calls to the Phone Number. However, Defendant continued to call the Phone
        Number, including after Plaintiff filed the initial complaint in this lawsuit. 2
        Plaintiff also requested a copy of Defendant's "Do Not Call/TCPA compliance
        policies," but did not receive it.


LEGAL STANDARD

        Rule 56 governs the practice of motions for summary judgment. Fed. R. Civ. P. 56.

Specifically, this rule provides that summary judgment is appropriate "if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Id. A fact is "material" if proof of its existence or non-existence might affect

the outcome of the litigation, and a dispute is "genuine" if "the evidence is such that a reasonable

jury could return a verdict for the nonmoving party." Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248--49 (1986). Under Rule 56, the court must view the evidence in the light most favorable

to the non-moving party. Galena v. Leone, 638 F.3d 186, 196 (3d Cir. 2011). At summary

judgment, the inquiry is whether the evidence presents a sufficient disagreement to require

submission to the jury or whether it is so one-sided that one party must prevail as a matter of law.



2
        Defendant disputes this fact. In an affidavit, Defendant's sales manager asserts that when call
recipients state that they do not want to receive further calls, they are purged from Defendant's call lists.
Because Plaintiff appeared on Defendant's "prospects list," and several prospects lists from different
sources, the affiant deduced that Plaintiff did not indicate that he no longer wished to receive calls but, to
the contrary, he indicated that he desired more information. (ECF 24-1 ).

                                                      3
Anderson, 477 U.S. at 251-52.      In making this determination, the Court must "consider all

evidence in the light most favorable to the party opposing the motion." A. W v. Jersey City Pub.

Schs., 486 F.3d 791, 794 (3d Cir. 2007).

       The moving party has the initial burden of identifying evidence that shows an absence of a

genuine issue of material fact. Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 145--46

(3d Cir. 2004). Once the moving party has shown that there is an absence of evidence to support

the non-moving party's claims and/or defenses, "the non-moving party must rebut the motion with

facts in the record and cannot rest solely on assertions made in the pleadings, legal memoranda, or

oral argument." Berckeley Inv. Grp. Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). If the non-moving party "fails to make a

showing sufficient to establish the existence of an element essential to that party's case, and on

which that party will bear the burden at trial," summary judgment is warranted. Celotex, 477 U.S.

at 322. With respect to the sufficiency of the evidence that the non-moving party must provide, a

court should grant summary judgment where the non-movant's evidence is merely colorable,

conclusory, or speculative. Anderson, 477 U.S. at 249-50. In order to defeat a motion for

summary judgment, there must be more than a scintilla of evidence supporting the non-moving

party and more than some metaphysical doubt as to the material facts.         Id. at 252; see also

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Further, a party may

not defeat a motion for summary judgment with evidence that would not be admissible at trial.

Pamintuan v. Nanticoke Mem 'l Hosp., 192 F.3d 378, 387 (3d Cir. 1999).




                                                4
DISCUSSION

        In its motion, Defendant argues that Plaintiff, whom Defendant describes as a professional

TCP A litigant, lacks standing to bring this complaint because Plaintiff has formulated a business

model to encourage telemarketers to call his cellphone number so that he can later sue the

telemarketers under the TCP A. In light of this apparent scheme and litigious practice, Defendant

argues that Plaintiff has not suffered an injury-in-fact and is not within the zone of interests the

TCP A was enacted to protect. In response, Plaintiff argues that his personal litigation history is

irrelevant and that he has standing to bring suit anytime he receives phone calls on his personal

cellphone that violate the provisions of the TCP A.

       The power of the judiciary, rooted in Article III of the United States Constitution, "extends

only to 'Cases' and 'Controversies."' U.S. Const., art. III,§ 2; Long v. SEPTA, 903 F.3d 312, 320-

21 (3d Cir. 2018) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)). Standing is "an

essential and unchanging part of the case-or-controversy requirement of Article III." Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992). A plaintiff invoking federal jurisdiction bears

the burden of establishing the "irreducible constitutional minimum" for standing by demonstrating

(1) an injury-in-fact, (2) fairly traceable to the challenged conduct of the defendant, and (3) likely

to be redressed by a favorable judicial decision. Spokeo, 136 S. Ct. at 1547 (citing Lujan, 504 U.S.

at 560-61). The existence of Article III standing often turns on the injury-in-fact element. Spokeo,

136 S. Ct. at 1547.     Plaintiff, as the party invoking federal jurisdiction, has the burden of

demonstrating each element. FWIPBS, Inc. v. Dallas, 493 U.S. 215, 231 (1990).

       To establish an injury-in-fact, "a plaintiff must show that he or she suffered 'an invasion

of a legally protected interest' that is 'concrete and particularized' and 'actual or imminent, not

conjectural or hypothetical."' Id. at 1548 (quoting Lujan, 504 U.S. at 560). "For an injury to be

particularized, it must affect the plaintiff in a personal and individual way." Id. (internal citations

                                                   5
omitted). To be "concrete," an injury must be "real" as opposed to "abstract," but it need not be

"tangible." Id. at 1548-49. Recently, the United States Court of Appeals for the Third Circuit

("Third Circuit") held that "[w]hen one sues under a statute alleging 'the very injury [the statute]

is intended to prevent,' and the injury 'has a close relationship to a harm ... traditionally ...

providing a basis for a lawsuit in English or American courts,' a concrete injury has been pleaded."

Susinno v. Work Out World Inc., 862 F.3d 346, 348-49 (3d Cir. 2017) (alterations in original)

(quoting In re Horizon Healthcare Srvs. Inc. Data Breach Litig., 846 F.3d 625, 639-40 (3d Cir.

2017)).

          Separate and apart from constitutional standing, courts have recognized under the doctrine

of statutory standing that the "'presumption that a statutory cause of action extends only to

plaintiffs whose interests fall within the zone of interests protected by the law invoked."' Leyse,

804 F.3d at 324 (quoting Lexmark Int'!, 134 S. Ct. at 1388). The Supreme Court has noted that

"[r]ead literally, the broad language [of a statute] might suggest that an action is available to

anyone who can satisfy the minimum requirements of Article III," but found it unlikely that

"Congress meant to allow all factually injured plaintiffs to recover." Lexmark Int'!, 134 S. Ct. at

1388. When considering standing under a statutorily created cause of action, the breadth of the

zone of interests depends on the provisions and purposes of the statute being analyzed." Leyse,

804 F.3d at 324.

          The TCPA is a remedial statute enacted "to protect consumers from the nuisance, invasion

of privacy, cost, and inconvenience that autodialed and prerecorded calls generate," In re Rules

Implementing the Tel. Consumer Prat. Act of 1991, 30 FCC Red. at 7979-80, which shields

individual consumers from receiving unsolicited automated calls, i.e., robocalls. Gager v. Dell

Fin. Servs., LLC, 727 F.3d 265, 268 (3d Cir. 2013). To this end, the TCPA prohibits or limits



                                                  6
robocalls in various ways including, inter alia, prohibiting robocalls "to any telephone number

assigned to a ... cellular telephone service." 47 U.S.C. § 227(b)(l)(A)(iii); see also Daubert v.

NRA Group, LLC, 861 F.3d 382, 389 (3d Cir. 2017). 3 With regard to landlines, the TCPA

distinguishes between "residential" and "business" lines.              For example, robocalls to "any

residential telephone line" are strictly prohibited, see 47 U.S.C. § 227(b)(l)(B), while there is no

prohibition against robocalls to businesses except to prohibit robocalls made "in such a way that

two or more telephone lines of a multi-line business are engaged simultaneously."

Id. § 227(b)(l)(D). The private right of action embedded in the TCPA allows a person or entity to

"bring an action to enjoin violations of the statute and recover actual damages or $500 in statutory

damages per violation." Leyse v. Bank ofAm. Nat'! Ass'n, 804 F.3d 316, 323 (3d Cir. 2015)(citing

id. § 227(b)(3)). 4 Judicial analysis of the TCPA's scope is guided by the statute's text, the Federal

Communications Commission's (FCC's) interpretations of the statute, and the statute's purpose.

Gager, 727 F.3d at 268.

        In holding that a recipient of a single robocall may have standing to bring a claim under

the TCP A, the Third Circuit explained:

        Congress squarely identified this injury. The TCPA addresses itself directly to
        single prerecorded calls [to] cell phones, and states that its prohibition acts "in the
        interest of []privacy rights." 47 U.S.C. § 227(b)(2)(C). The congressional findings
        in support of the TCPA likewise refer to complaints that "automated or prerecorded
        telephone calls are a nuisance [and] ... an invasion of privacy." Pub. L. 102-243,
        § 2. We therefore agree with [the plaintiff] that in asserting "nuisance and invasion

3
         The full provision prohibits robocalls "to any telephone number assigned to a paging service,
cellular telephone service, specialized mobile radio service, or other radio common carrier service, or any
service for which the called party is charged for the call, unless such call is made solely to collect a debt
owed to or guaranteed by the United States." 4 7 U.S.C. § 227(b )(1 )(A)(iii). This Court notes that the Third
Circuit has held that the phrase "or any service for which the called party is charged for the call" does not
apply to robocalls placed to cellphones. Susinno, 862 F.3d at 348-49. Stated differently,§ 227(b)(l)(A)(iii)
prohibits robocalls to cellphones, irrespective of whether the recipient is charged for the call.

4
        Treble damages are awarded if the defendant willfully or knowingly violates the TCPA. 47 U.S.C.
§ 227(b)(3)(C).

                                                      7
        of privacy" resulting from a single prerecorded telephone call, her complaint asserts
        "the very harm that Congress sought to prevent," arising from prototypical conduct
        proscribed by the TCPA. App. 11 (First Amended Complaint); see also Van Patten
        v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1043 (9th Cir. 2017) (finding two
        unwanted text messages constituted a concrete injury under the TCP A, as they
        "present the precise harm and infringe the same privacy interests Congress sought
        to protect").

Susinno, 862 F.3d at 351.

        However, the Third Circuit has also noted that for standing purposes, "[s]omeone with a

generalized interest in punishing telemarketers ... would not qualify on that basis alone" as having

"suffered the particularized injury required to maintain an action in federal court for a statutory

violation." Leyse, 804 F.3d at 323 (citations omitted).

        Here, Defendant argues that Plaintiff did not suffer an injury in fact and, therefore, lacks

constitutional standing because he associated the Phone Number with a publicly listed business in

hopes ofreceiving robocalls. Defendant also contends, based on the same assertion of Plaintiffs

apparent robocall solicitation, that Plaintiff cannot be considered in the "zone of interests" the

TCP A was enacted to protect and, thus, lacks statutory standing. 5 In support of its argument,

Defendant relies primarily on Stoops v. Wells Fargo Bank, NA., 197 F. Supp. 3d 782 (W.D. Pa.

2016). In Stoops, the plaintiff purchased at least thirty-five cellphones with the specific intent of

receiving robocalls so that she could thereafter bring lawsuits under the TCP A. To that end, the

plaintiff, a Pennsylvania resident, registered these cellphones with different zip codes from areas

in Florida which she knew were economically depressed and would receive a high level of

robocalls because of the pervasive loan and credit card defaults in the areas. Id. at 787-88. In her



        Defendant frames its "zone of interests" argument as one of prudential standing. However, the
Supreme Court has held that zone of interests is a component of statutory, not prudential standing. See
Lexmark Int'!, Inc. v. Static Control Components, Inc., 572 U.S. 118, 125-28 (2014); see also Leyse, 804
F.3d at 323-27 (considering the zone of interests of the TCPA in a statutory standing analysis).


                                                   8
deposition testimony, the plaintiff stated that she had a "business suing offenders of the TCPA";

that she had specifically bought the cellphones in order to manufacture TCP A claims; and that she

did not use the cellphones for any other purpose. Id. at 799. The Stoops court found that "[b ]ecause

Plaintiff has admitted that her only purpose in using her cellphones is to file TCP A lawsuits, ....

the calls did not constitute 'the nuisance, invasion of privacy, cost, and inconvenience'·from which

Congress intended to protect consumers." Id. at 800 (quoting In re Rules Implementing the Tel.

Consumer Prat. Act of 1991, 30 FCC Red. at 7979-80). Accordingly, the court held that the

plaintiff did not have standing because she had not suffered an injury-in-fact. The court also held

that the plaintiff was not in the zone of interests the TCP A was enacted to protect.

        Here, unlike in Stoops, Plaintiffs cellphone is for both personal and business use.

However, based on Plaintiffs allegations, it appears that the calls at issue were directed and made

to the business use of the cellphone, and not to his personal use. Indeed, Defendant provides

business loans and merchant cash advance services, and each call Plaintiff allegedly received

included "a scripted sales pitch about business loans and/or merchant cash advance services."

        As noted, the TCP A broadly prohibits robocalls "to any telephone number assigned to a ..

. . cellular telephone service." 47 U.S.C. § 227(b)(l)(A)(iii) (emphasis added). The statute makes

no distinction between cellphones being used for personal or business use. 6 Relying on the strict


6
         This is in contrast to the distinctions noted above that the TCP A makes between robocalls to
residential landlines and business landlines, namely, offering less stringent prohibitions against robocalls
to business landlines. See 47 U.S.C. § 227(b)(l)(B), (b)(l)(D). In the context of landlines, at least one
district court has held that robocalls to a phone number used both for residential and business purposes do
not violate the TCPA. Bank v. Independence Energy Group LLC, 2015 WL 4488070 (E.D.N.Y. July 23,
2015). The court in Bank framed the question presented as whether a home telephone number held out by
the subscriber to the public as a number used by the subscriber's business could qualify as a "residential"
telephone number under the TCP A. The court noted that the TCPA was enacted "to protect the privacy
interests of residential telephone subscribers," but "provides considerably less protection for business
telephone lines than for residential lines." Bankv. Independence Energy Group LLC, 2014 WL 49546183
(E.D.N.Y. Oct. 2, 2014). The court ultimately concluded that a home telephone number held out to the
public as a business number could not qualify as a "residential" number under the TCP A. Id. at *4. The
plaintiff in Bank appealed to the Second Circuit, where oral arguments were held. Bank v. Independence

                                                     9
language interpretation of the statute, other courts have concluded that the TCPA prohibits

robocalls to any cellphone whether used for personal or business reasons. See, e.g., Warnick v.

Dish Network LLC, 2014 WL 12537066 (D. Colo. Sept. 30, 2014), at *9-11; De Los Santos v.

Millward Brown, Inc., 2014 WL 2938605, at *7 (S.D. Fla. June 30, 2014); Cellco P'ship v. Plaza

Resorts, Inc., 2013 WL 5436553, at *5 (S.D. Fla. Sep. 27, 2013). This Court is persuaded by and

joins in the conclusion that the plain language of the TCPA prohibits robocalls to any telephone

number assigned to a cellphone, whether the cellphone is used for personal matters, business, or

both. Having so concluded, this Court will now consider the impact, if any, of Stoops.

        As indicated, the Stoops court found that because the plaintiff had admitted that her only

purpose in using her numerous cellphones was to file TCPA lawsuits, she had not suffered an

injury-in-fact and was not in the zone of interests the TCPA was enacted to protect and, therefore,

did not have standing.        Here, the website for Plaintiffs business, Final Verdict Solutions,

advertises as a professional judgment recovery business. However, the record suggests that Final

Verdict Solutions has the sole purpose of luring business-to-business telemarketers (such as

Defendant) into calling the Phone Number which is held out to the world as a business telephone

number, so that Plaintiff can bring TCP A actions against the telemarketers who call him.

Defendant points to the many judgements Plaintiff claims to have obtained and argues that Plaintiff

is misusing the TCPA by turning it into a profit generating scheme, as in Stoops. It is premature

at this juncture to determine whether or not this contention is true. Genuine issues of material fact

exist as to whether all, some or none of the "30 judgments totaling more than $100,000," and the


Energy Group LLC, No. 15-2391 (2d Cir.). However, in 2016, the plaintiff requested a stay of proceedings
in light of a petition for a declaratory ruling he filed with the FCC to determine whether a telephone line in
a home that is used for business purposes may be considered a "residential line" under the TCPA. The
Second Circuit has not granted the stay, and the FCC has yet to issue a ruling. While Bank involved
landlines, its rationale is compelling since society is tending to move away from landlines to the exclusive
use of mobile phones.

                                                     10
"outstanding judgment receivables currently worth more than $600,000," which Plaintiff cites in

his affidavit to illustrate the success of Final Verdict Solutions, were generated solely from his

TCPA actions or from other judgment recovery ventures. If the former is the case and the sole

purpose of Final Verdict Solutions is to drum up TCPA litigation by inducing business-to-business

robocalls, Stoops would appear to bar Plaintiffs claims since he likely has not suffered an injury-

in-fact and his claims are not within the zone of interests the TCP A was enacted to protect. Leyse,

804 F.3d at 323 ("[s]omeone with a generalized interest in punishing telemarketers ... would not

qualify on that basis alone" as having "suffered the particularized injury required to maintain an

action in federal court for a statutory violation."); cf Susinno, 862 F.3d at 351 (holding that where

the plaintiff allegedly suffered "nuisance and invasion of privacy" resulting from a single

unsolicited prerecorded telephone call, her complaint asserts "the very harm that Congress sought

to prevent," arising from prototypical conduct proscribed by the TCPA). However, discovery is

required to resolve these factual issues.

       Regardless, based on the record, the Court concludes that Plaintiff does not have standing

to bring claims predicated on§ 227(c)(3)(F)'s prohibition against sales calls to telephone phone

numbers listed on the National Do Not Call Registry. The Phone Number is also for business use,

and business numbers are not permitted to be registered on the National Do Not Call Registry.

Rules and Regulations Implementing the Tel. Consumer Prof. Act of 1991, 23 FCC Red. 9779,

9785 (June 17, 2008) ("As the Commission has previously stated, the National Do Not Call

Registry applies to 'residential subscribers' and does not preclude calls to businesses."); 47 C.F.R.

§ 64.1200(c)(2) (prohibiting telephone solicitation to "[a] residential telephone subscriber who has

registered his or her telephone number on the national do-not-call registry of persons who do not

wish to receive telephone solicitations that is maintained by the Federal Government."); cf 16



                                                 11
C.F .R. § 310.4(b)(1 )(iii)(B) ("It is an abusive telemarketing act or practice and a violation of this

Rule for a telemarketer to ... intiat[e] any outbound telephone call to a person when ... [t]hat

person's telephone number is on the 'do-not-call' registry[.]"); id. § 310.6(b)(7) (exempting from

liability, "[t]elephone calls between a telemarketer and any business, except calls to induce the

retail sale of nondurable office or cleaning supplies."). Indeed, the website of the Federal Trade

Commission ("FTC") regarding the National Do Not Call Registry features frequently asked

questions, one of which is asked and answered as follows. "Can I register my business phone

number or a fax number? The National Do Not Call Registry is only for personal phone numbers.

Business-to-business calls and faxes are not covered." FEDERAL TRADE COMMISSION CONSUMER

INFORMATION,      https://www.consumer.ftc.gov/articles/O 108-national-do-not-call-registry       (last

visited Apr. 16, 2019). The FTC's website also has a page titled "Q&A for Telemarketers &

Sellers About DNC ["Do Not Call"] Provisions in TSR ["Telemarketing Sales Rule"]," which

states under the heading "Business-to-Business Calls," "Most phone calls to a business made with

the intent to solicit sales from that business are exempt from the Do Not Call Provisions."

https ://www.ftc.gov/tips-advice/business-center/guidance/q a-telemarketers-sellers-about-dnc-

provisions-tsr (last visited Apr. 16, 2019). Accordingly, because Plaintiff held the Phone Number

out to the world as a business phone number, he could not register it on the National Do Not Call

Registry for purposes of avoiding business-to-business calls, such as those giving rise to this

action. Thus, Plaintiff has not suffered an injury-in-fact by way ofreceiving business-to-business

robocalls on a phone number he registered on the National Do Not Call Registry, and his claims

predicated on § 227(c )(3)(F) are dismissed for a lack of standing.




                                                  12
CONCLUSION

       For the reasons stated herein, Defendant's motion is granted, in part, and Counts III and

IV are dismissed for a lack of standing. Defendant has fourteen (14) days to respond to the

remaining claims. An Order consistent with this Memorandum Opinion follows.



NITZA I. QUINONES ALEJANDRO, U.S.D.C. J.




                                              13
